department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division on u i l apr the prat legend taxpayer a ira x amount d amount e amount f company b dear this is in response to a request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative for a letter_ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of the ruling requested in date taxpayer a represents that she needed to sell a parcel of real_estate and in order to sell this parcel the county required specific road improvements to be made due to unforeseen events and newly implemented quugz8suzs laws for the road improvements requirement the road improvements remained incomplete as of date prior to the completion of the road improvements it is represented that taxpayer a discovered that the financial_institution would not allow her to sell the real_property prior to repaying a loan that was secured_by the property it is further represented that taxpayer a desiring to conclude this transaction borrowed the funds necessary to repay the preexisting loan on the property from her individual_retirement_arrangement ira x she maintained with company b it is represented that taxpayer a used these funds to pay off the information submitted with this request indicates that on date and on date taxpayer a withdrew amount d and amount e respectively from ira x preexisting loan on the real_property so that she could acquire clear title to such property it is represented that at the time the funds were withdrawn from ira x taxpayer a believed that she would complete the transaction within a week and would then be able to redeposit such funds back into ira x unfortunately there were other delays that resulted in amount d and amount e being out of ira x for more than days it is represented that taxpayer a subsequent to the withdrawal of the funds from ira x and within days of both distributions she sought advice about the ira withdrawals from company b personnel taxpayer a states that she was informed by company b personnel that as long as she repaid the ira amounts before the end of the year there would not be any penalties taxpayer a represents that company b personnel after consulting with its finance department later confirmed that there would not be any_tax consequences if she repaid ira x prior to date taxpayer a represents that she wanted to make sure of the tax consequences associated with the withdrawal of amount d and amount e from ira x and if there were any that she would then pursue other alternatives to redeposit the ira funds on a timely basis taxpayer a states that based on the advice she received from company b personnel she did not use other funds to repay the ira taxpayer a states that when the sale of the real_property concluded she wrote a check to company b dated date a date that is subsequent to the applicable 60-day rollover period requesting that it redeposit amount d and amount e into her ira taxpayer a submitted a copy of her checking account statement for date that shows a deposit of amount f into that account on date amount f exceeds the sum of amount d and amount e the date account statement however also shows that prior to the deposit of amount f the beginning balance of that account was approximately of amount f and less than the sum of amount d taxpayer a received a letter from company b dated date in which it returned the check to her indicating that such amount could not be redeposited into her ira as the 60-day rollover period had expired taxpayer a states that her failure to redeposit amount d and amount e into ira x within the 60-day rollover period was due to the bad - advice she received from company b personnel that led her to believe that she could redeposit such amounts into ira x without adverse tax consequences provided that such amounts were redeposited before date based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount d and amount e from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is not later than the day after the date on which the paid into an eligible_retirement_plan other than an ira for the benefit of such individual payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d a i from and ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code om revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred information submitted in this request indicates that taxpayer a withdrew amount d and amount e from ira x in april and date respectively taxpayer a represents that she withdrew the funds from ira x in order to pay off a loan that secured a parcel of real_estate that she wanted to sell taxpayer a states that subsequent to the withdrawal of the funds from ira x she was informed by company b personnel that she had until date to redeposit the funds into her ira without adverse tax consequences taxpayer a states that had she known that she would incur adverse tax consequences she would have pursued other alternatives to redeposit the funds back into ira x on a timely basis taxpayer a states that she did not seek other alternatives to redeposit the funds into ira x based on information provided by company b personnel which later proved to be inaccurate taxpayer a received the proceeds from the sale of the parcel of real_estate on or about date a date which is subsequent to the 60-day rollover period for the distributions from ira x taxpayer a withdrew money from ira x and used it to pay off a loan on parcel of real_estate taxpayer a’s use of the ira funds in this situation constituted using the ira funds as a short term_loan the committee reports describing the legislative intent indicates that congress enacted the rollover provisions to allow portability between eligible retirement plans including iras using a distribution from an ira as a short term_loan is not consistent with the intent of congress to allow portability between eligible retirement plans since amount d and amount e were used for purposes other than a rollover as described in code sec_408 the request to waive the 60-day rollover requirement with respect to such amounts is denied under revproc_2006_4 r b letter rulings are issued to taxpayers based on a complete statement of all of the facts that relate to the transaction section dollar_figure of that procedure provides that letter rulings will not be issued on hypothetical situations that taxpayer a would have exercised other options to redeposit the funds into ira x within the 60-day rollover period had she been so informed of the adverse tax consequences associated with not completing a rollover within the applicable 60-day rollover period is hypothetical in nature since it appears from the facts submitted that she did not exercise other options during the 60-day rollover period there is nothing in our letter - guug28uz8 ruling procedure that allows the service to consider hypothetical facts when issuing letter rulings under the circumstances presented in this case the failure to waive the 60-day rollover requirement would not be against equity or good conscience therefore with respect to your ruling_request we conclude that pursuant to code sec_408 the service declines to waive the 60-day rollover requirement with respect to the distribution of amount d and amount e from ira x and that amount d and amount e will not be considered valid rollover_contributions under code sec_408 because of the 60-day requirement was not satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if vou have any questions concerning this letter please contact se t ep ra t2 sincerely yours signed joyce b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose
